Citation Nr: 0912764	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-04 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than May 19, 
2003 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected PTSD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION


The Veteran served on active duty in the United States Army 
from July 1969 to July 1971.

Procedural history

The remote procedural history of this case will be discussed 
in detail in the Board's analysis below.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which granted service connection for PTSD 
and assigned a 10 percent disability rating effective May 19, 
2003.  In December 2003, the Veteran disagreed with the 
assigned disability rating and effective date.  After a 
December 2004 VA Compensation and Pension (C & P) examination 
was performed, a Decision Review Officer (DRO) issued a 
Statement of the Case (SOC) in January 2005 which increased 
the assigned disability rating to 30 percent.  The matter of 
effective date was not addressed in the January 2005 SOC.  
The appeal as to the assigned disability rating was perfected 
with the submission of the Veteran's substantive appeal (VA 
Form 9) in February 2005.  Also in February 2005, the RO 
prepared a supplemental statement of the case (SSOC) which 
continued the assigned May 19, 2003 effective date.  The 
appeal as to the assigned effective date was perfected with 
the submission of the Veteran's substantive appeal (VA Form 
9) in April 2005.  

In June 2007, the Board remanded the appeal.  The RO 
continued to deny the appeal in a September 2008 SSOC.  The 
appeal has been returned to the Board for further appellate 
proceedings.  



FINDINGS OF FACT

1.  In a November 1997 unappealed rating decision, the RO 
denied the Veteran's claim of service connection for PTSD.  

2.  The Veteran's latest claim to reopen service connection 
for PTSD was received on May 19, 2003.  Service connection 
for PTSD was granted in October 2003 with a May 19, 2003 
effective date.

3.  There was no claim, formal or informal, to reopen the 
issue of the Veteran's entitlement to service connection for 
PTSD between the November 1997 RO rating decision and May 19, 
2003.

4.  The Veteran's PTSD is manifested by depression, anxiety, 
nightmares, chronic sleep impairment, hypervigilence, 
exaggerated startle response, intrusive recollections, 
isolation and avoidance.  There is no evidence of obsessional 
rituals, abnormal speech, spatial disorientation, neglect of 
personal appearance and hygiene or difficulty adapting to 
stressful circumstances.

5.  The evidence does not show that the Veteran's service-
connected PTSD is so exceptional or unusual that referral for 
extraschedular consideration by the designated authority is 
required.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 19, 2003 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157,  3.400 (q), (r) (2008).

2.  The criteria for an increased disability rating of 50 
percent for the Veteran's PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §  4.7, 4.130, Diagnostic Code 
9411 (2008). 

3.  Application of the extraschedular rating provisions is 
not warranted in this case. 38 C.F.R. § 3.321(b) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an effective date earlier than May 19, 2003 
for the grant of service connection for PTSD and an initial 
disability rating in excess of 30 percent for his service-
connected PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court)  held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  

As was noted in the Introduction, the Board's June 2007 
remand required the Agency of Original Jurisdiction (AOJ) to 
provide the Veteran with a C & P examination to determine the 
current nature and severity of his service-connected PTSD.  
The AOJ was also to provide the Veteran with notice 
pertaining to the assignment of effective dates pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The agency of 
original jurisdiction was then to readjudicate the Veteran's 
claim.  

Notice was accomplished via a July 3, 2007 VCAA letter in 
which the Veteran was given proper notice on the assignment 
of effective dates under Dingess.  
A VA C & P examination was scheduled and completed in July 
2008.  The claims were readjudicated in the September 2008 
SSOC.

Based on this record, the Board finds that VA has complied 
with the instructions provided in the remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated June 20, 2003.  

Concerning the Veteran's claim for an earlier effective date, 
the question of whether a further VCAA letter for such 
"downstream" issues as an effective date claim  is required 
was addressed by the VA Office of General Counsel in 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the VA General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.   

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
June 2003 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

In any event, no VCAA notice is necessary with respect to the 
earlier effective date claim because, as is more thoroughly 
explained below, the outcome of this issue depends 
exclusively on documents which are already contained in the 
Veteran's VA claims folder.  The Court has held that a 
veteran claiming entitlement to an earlier effective date is 
not prejudiced by failure to provide him with VCAA notice of 
the laws and regulations governing effective dates, if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  No additional 
development could alter the evidentiary or procedural posture 
of the case as to this issue.

The Board notes that the June 2003 letter specifically 
requested of the Veteran:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This informed the Veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated July 3, 2007, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the July 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:  when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  

The Veteran has not alleged that he received inadequate VCAA 
notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and has provided him with VA examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
His accredited representative submitted a post-remand brief 
to the Board in March 2009.  The Veteran declined a personal 
hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an effective date earlier than May 19, 
2003 for the grant of service connection for PTSD.  

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).

Effective dates - reopened claims

A decision of the RO or the Board becomes final and binding 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 
20.1100, 20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

Applicable law and VA regulations provide that in general the 
effective date for an award of service connection established 
on the basis of new and material evidence "received after 
final disallowance" or on the basis of a "reopened claim" 
shall be the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii), (r) 
(2008).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2008); Servello v. Derwinski, 3 Vet. App. 196, 198- 
200 (1992).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a Veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2008).

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  See 38 C.F.R. § 
3.157(b)(1) (2008).

Factual background

The Board believes that a brief recapitulation of the 
procedural history of this case will aid in an understanding 
of its decision.

The Veteran initially filed a claim of entitlement to service 
connection for PTSD in May 1997.  That claim was denied in a 
November 1997 RO rating decision on the basis that the 
Veteran had not been diagnosed with PTSD, nor had the Veteran 
submitted a verified stressor or a medical nexus opinion.  
Although the Veteran filed a NOD in December 1997, the issue 
of service connection for PTSD was not mentioned. 
Accordingly, the November 1997 RO decision concerning that 
issue became final.  See 38 U.S.C.A. § 7105 (West 2002).  

[The Board notes that the other issues addressed in the 
December 1997 NOD were appealed to the Board and were 
adjudicated by the Board in May 1999.  At no time between the 
December 1997 NOD and the Board's May 1999 decision did the 
Veteran assert any disagreement with the November 1997 rating 
decision concerning his claim for service connection for 
PTSD.]

A January 22, 2001 VA Report of Contact reflects that the 
Veteran's doctor called to request a "60-day extension" on 
the Veteran's "PTSD claim".  A notation on the January 22, 
2001 VA Report of Contact notes that the Veteran did not have 
an active claim for service connection for PTSD at the time.  

On May 19, 2003, the Veteran filed a claim for service 
connection for PTSD.  Attached was additional evidence, 
including a March 1997 Social Security Administration (SSA) 
decision which granted him disability benefits as well as VA 
treatment records dated from February 1997 to April 2002.  A 
rating decision was issued in October 2003 which granted 
service connection for PTSD and assigned a 10 percent 
disability rating, effective May 19, 2003.  This appeal 
followed.  

The Board notes that during the pendency of this appeal, the 
Veteran was granted an increased rating of 30 percent, also 
effective May 19, 2003, for his service-connected PTSD.  The 
Veteran continues to assert that the currently assigned 
disability rating should have been assigned effective from 
the date of his original PTSD claim in May 1997.

Analysis

As indicated above, the effective date of service connection 
is the date of claim or the date of entitlement, whichever is 
later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2008).

With respect to the date of claim, the RO determined that the 
Veteran filed to reopen his previously-denied claim of 
entitlement to service connection for PTSD on May 19, 2003, 
and that this is therefore the effective date of the award of 
service connection.  

The Veteran contends that he is entitled to an earlier 
effective date of May 7, 1997, which is the date of his 
original claim of entitlement to service connection for PTSD.   
However, as summarized above, the Veteran's initial claim for 
service connection for PTSD which was filed in May 1997 was 
denied in an unappealed November 1997 rating decision.  
Crucially, the Veteran did not disagree with that decision, 
and it therefore became final.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The Veteran's representative asserts that the January 22, 
2001 contact from the Veteran's doctor is "tantamount to 
putting the [agency of original jurisdiction] on notice of 
the [Veteran's] intent to file or assumption that he had 
already filed a claim."  Further, the Veteran's 
representative asserts that an earlier effective date for 
service connection should be assigned for the Veteran's PTSD 
because the evidence submitted with the Veteran's May 2003 
claim to reopen his previously-denied claim for service 
connection for PTSD, particularly the VA treatment records 
dated from February 1997 to April 2002, were within the VA 
system.  See the Veteran's representative's April 2007 
Appellant's Brief.  These contentions will be addressed in 
turn.  

(i.)  The January 2001 report of contact

The Board notes that 38 C.F.R. § 3.155 provides that any 
communication or action indicating an intent to apply for one 
or more VA benefits from a claimant, his or her duly 
authorized a member of Congress or some other person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  

Such an informal claim must identify the benefit sought.  
Further, 38 C.F.R. § 3.1(p) defines application as a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See also Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  See 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a); see also Servello, supra.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

Although the January 22, 2001 report of contact from the 
Veteran's physician arguably conveys the Veteran's intent to 
pursue a claim of entitlement to service connection for PTSD 
(indeed the physician appears to assume that such claim has 
already been filed), it cannot be considered to be informal 
claim because the Veteran's doctor does not qualify as a 
party that may assert an informal claim under 38 U.S.C.A. 
§ 3.155.  As noted above, for any communication to be 
considered an informal claim, it must be received from the 
claimant, his or her duly authorized representative, a member 
of Congress or some other person acting as next friend of a 
claimant who is not sui juris [having "capacity to manage 
one's own affairs", Black's Law Dictionary 1434 (6th ed. 
1990)].  See Sagainza v. Derwinski, 1 Vet. App. 575, 579 
(1991).  The Board notes that the VA doctor is neither the 
claimant nor a member of Congress.  Additionally, since the 
competent medical evidence of record does not suggest that 
the Veteran, at any time, has been incapable of managing his 
own affairs, the Veteran's doctor could not have been acting 
as next friend of a claimant who is not sui juris under 
38 U.S.C.A. § 3.155.  There is in fact no contention on the 
part of the Veteran to the contrary.  

Accordingly, the January 2001 VA Report of Contact is not an 
informal claim under 38 U.S.C.A. § 3.155.  

(ii.)  VA treatment reports

The Veteran's representative has asked the Board to consider 
whether certain VA treatment records, to include a June 4, 
1998 VA psychiatric progress note mentioning PTSD, constitute 
informal claims for an increased disability rating for the 
Veteran's service-connected PTSD.  See the Veteran's 
representative's April 2007 Appellant's Brief at page 3.  

The Board observes that 38 C.F.R. § 3.157(a) provides that 
the effective date of pension or compensation benefits will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Acceptance of a report of 
examination or treatment meeting the requirements of 
38 C.F.R. § 3.157 as a claim for increase is subject to the 
payment of retroactive benefits from the date of a report or 
for a period of one year prior to the date of receipt of the 
report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  See 38 C.F.R. § 3.157(b).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the Veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).  

Review of VA outpatient records show the Veteran received VA 
treatment from February 1997 to April 2002 at the Poplar 
Bluff, Missouri VAMC.  The June 1998 VA psychiatric progress 
note referenced by the representative in fact reflects that 
the Veteran received treatment for psychological disorders 
including panic anxiety, agoraphobia, sociophobia and PTSD.  
This record, however, cannot be considered to be an informal 
claim for an increased rating for the Veteran's service-
connected PTSD, because it does not reflect an intent on the 
part of the Veteran to apply for an increased rating.  An 
informal claim must identify the benefit sought; the mere 
reference in medical treatment records to that disability is 
not a claim.  See Dunson v. Brown, 4 Vet. App. 327, 330 
(1993) [an informal claim must identify "the benefit sought" 
as required by section 3.155(a)]; see also Ellington v. 
Nicholson, 22 Vet. App. 141 (2007) [in the absence of a 
sufficient manifestation of an intent to apply for benefits 
for a particular disease or injury, a document providing 
medical information in and of itself is not an informal claim 
for VA benefits].  

Moreover, the Veteran did not file a formal claim for 
benefits within one year of this report, as required by the 
regulation.  For these reasons, the June 1998 VA treatment 
record cannot be considered to be an informal claim, and an 
earlier effective date cannot be assigned based on the June 
1998 VA treatment record.  

The board wishes to make it clear that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators, regardless of whether those records are 
physically in the claims file.  See Bell v Derwinski, 2 Vet. 
App. 611, 613 (1992).    However, this does not change the 
above discussion.  In short, absent demonstrated intent on 
the part of a claimant to apply for VA benefits (not shown 
here), the VA medical records, in and of themselves, cannot 
constitute a claim for benefits. 

Accordingly, the Board has not identified any claim of 
service connection for PTSD, prior to May 19, 2003, upon 
which the RO failed to act.  In Brannon v. West, 12 Vet. App. 
32 (1998), the Court observed that while VA must interpret a 
claimant's submissions broadly, it is not required to conjure 
up issues that were not raised by the claimant.  The Court 
has further held that VA is not held to a standard of 
prognostication when determining what issues are presented.  
See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994) ["[t]here must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue...[t]he indication need not be express or 
highly detailed; it must only reasonably raise the issue].  
[These cases involve the Board, not an RO, but it is clear 
that the reasoning employed by the Court applies to all 
levels within VA.  
Cf. EF v. Derwinski, 1 Vet. App. 324, 326 (1991)].  As 
explained above, there is nothing in the record which could 
be reasonably construed as a formal or informal claim of 
service connection for PTSD prior to the May 19, 2003 claim 
of entitlement to service connection for PTSD.  

This does not end the Board's inquiry, however.  As was 
discussed above, under the law and regulations the date of 
service connection is the date of the claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).  The Board must 
therefore determine when entitlement to service connection 
for PTSD arose.

A careful review of the medical evidence demonstrates that 
the Veteran was initially diagnosed with PTSD on June 4, 
1998.  Because the date of the first diagnosis of PTSD 
precedes the date of the claim, May 19, 2002, the later date 
is assigned.  See 38 C.F.R. § 400(q), (r) (2008).  Therefore, 
the Veteran is entitled to service connection for PTSD 
effective May 19, 2003.

The Veteran has contended that he is entitled to service 
connection dating back to his initial May 1997 claim.  
However, as has been discussed above, his claim of 
entitlement to service connection for PTSD was finally denied 
in November 1997.  

The Veteran has in essence argued that since PTSD was 
diagnosed in 1998 because he is currently entitled to a 30 
percent disability rating for that disability, he should be 
awarded a 30 percent disability rating from the date of the 
original claim.
This amounts to an argument couched in equity.  The Board, 
however, is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429, 432-33 (1992), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990). 

The Board does not necessarily dispute that the Veteran may 
have experienced PTSD symptomatology prior to the assigned 
effective date of service connection.  However, the Board is 
obligated to apply the law as Congress has created it.  
As explained above, the law does not support the assignment 
of an effective date prior to May 19, 2003.

Conclusion

For the reasons and bases set forth above, the Board finds 
that the effective date for the grant of service connection 
for PTSD is no earlier than the currently assigned date of 
May 19, 2003.  The benefit sought on appeal, entitlement to 
an earlier effective date, is accordingly denied.  



	(CONTINUED ON NEXT PAGE)





2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected PTSD. 

Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
See 38 C.F.R. § 4.7 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130 (2008).  The 
pertinent provisions of 38 C.F.R. § 4.130 concerning the 
rating of psychiatric disabilities read in pertinent part as 
follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Scores ranging between 61 and 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing in school).  

Analysis

The Veteran seeks an initial disability rating in excess of 
30 percent for his service-connected PTSD.  For the reasons 
expressed immediately below, the Board finds that the 
Veteran's symptoms more approximately warrant the assignment 
of a 50 percent rating under Diagnostic Code 9411. 

Mittleider concerns

The Veteran's only service-connected psychological disability 
is PTSD, which is rated 30 percent disabling.

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to his service-connected 
PTSD, the Veteran's psychiatric symptomatology includes 
anxiety disorder, major depression, dysthymia, social phobia 
and alcohol abuse by history.  Those disorders are not 
service connected.

It is now well settled that the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

Concerning the Veteran's history of alcohol abuse, a December 
2004 VA compensation and pension (C & P) examination reflects 
that the Veteran started drinking alcohol excessively during 
service and continued drinking after service.  However, the 
Veteran subsequently quit drinking alcohol excessively in 
1991 or 1992.  While the Veteran still drinks occasionally, 
he " . . . does not get drunk."  See the February December 
2004 VA C & P examination report.  As such, none of the 
Veteran's current psychiatric symptomatology appears to be 
attributable to alcohol abuse.  

The medical evidence of record does not draw any distinction 
between the Veteran's service-connected PTSD and non service-
connected anxiety disorder, major depression, dysthymia or 
social phobia.  There appears to be no realistic way of 
distinguishing such symptoms.  The Board will therefore 
assume that all of the Veteran's psychiatric symptomatology 
is attributed to his service-connected PTSD.

Schedular rating

As indicated above, a 50 percent disability rating is 
warranted for PTSD when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood and difficulty in establishing effective 
work and social relationships.  

With respect to flattened affect, the Veteran's affect has 
been described by VA C & P examiners as "blunted" in July 
1997, "neutral" in September 2003, "constricted" in 
December 2004 and "appropriate" in July 2008.  Arguably, a 
flattened affect has been demonstrated by the medical 
evidence of record. 

With regard to the Veteran's speech, VA treatment records and 
VA C & P examination reports consistently demonstrated no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech.  

Concerning panic attacks, the Board notes that the Veteran 
has a history of general anxiety and a May 2002 PTSD 
Treatment Summary reflects that the Veteran often appears to 
be confused and "in a state of panic."  See  a May 2002 VA 
PTSD Treatment Summary.  The Board further notes the 
Veteran's well-documented symptoms associated with anxiety.  
Accordingly, panic attacks have been demonstrated.

The medical evidence of record is negative for any report 
that the Veteran has difficulty in understanding complex 
commands.  

With regard to the Veteran's memory, the July 2008 VA C & P 
examination report reflects that the Veteran had difficulty 
with "delayed recall."  See the July 2008 VA C & P 
examination report.  However, the medical evidence of record 
does not rise to the level of "impairment of short- and 
long-term memory" as required by the criteria under the 
Diagnostic Code.  In particular, the medical evidence of 
record is negative for any reports that the Veteran retains 
only highly learned material or that he forgets to complete 
tasks.  Accordingly, impairment of short- and long-term 
memory has not been demonstrated.  

Concerning impaired judgment, the May 2002 VA PTSD Treatment 
Summary reflects that the Veteran shows poor judgment.  
However, the Veteran's judgment has been described by VA C & 
P examiners as "grossly intact" in July 1997 and December 
2004 and "fair" in September 2003.  Arguably, the Veteran 
has demonstrated impaired judgment.  

The medical evidence of record is negative for any report 
that the Veteran has impaired abstract thinking.  Nothing in 
the VA C & P examination reports or VA treatment records 
reflects that the Veteran demonstrates impaired abstract 
thinking.  Specifically, the July 2008 VA C& P examination 
report reflects that the Veteran was able to complete 
"serial 7's" and was able to spell the word "world" 
backwards with some slowness of pace noted.  

Concerning disturbances of motivation and mood, VA medical 
treatment records reflect that the Veteran's isolation and 
paranoia hinder the Veteran's socialization and activity 
outside of his home.  Additionally, the December 2004 VA C & 
P examination report reflects the Veteran's report that he 
"does not have much patience and gets aggravated easily 
because he cannot do things."  The Board further notes that 
a letter submitted by a neighbor, D.M., notes that the 
Veteran sleeps "a lot" and that he is "not the same hard-
working person" that the neighbor met 11 years prior.  The 
Board also notes a May 2003 statement from an acquaintance of 
the Veteran, J.E.L., who describes the Veteran as "slightly 
deranged in his present state of mind" and reports that the 
Veteran is very irritable and insists on "being correct all 
of the time."  Accordingly, disturbances of motivation and 
mood have been demonstrated.  

With regard to difficulty establishing work and social 
relationships, the Veteran was employed for in the logging 
industry after service until he was injured on the job in 
March 1995.  See the July 2008 VA C & P examination report.  
The Board notes that the Veteran has been divorced from his 
only wife since 1978 and he maintains a relationship with his 
one son and two grandsons.  The competent medical evidence of 
record further reflects the Veteran's isolation, paranoia and 
social isolation difficulty.  Specifically, an October 1999 
VA psychiatric progress note reflects that the Veteran "has 
difficulty working in close contact with people".  
Accordingly, difficulty in establishing effective work and 
social relationships has been demonstrated.

After a thorough review of the evidence, the Board finds that 
the impact of the Veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by a 50 percent rating.  Criteria for 
the assignment of a 50 percent rating which have arguably 
been met or approximated, include flattened affect, panic 
attacks, impaired judgment, disturbances of motivation and 
mood and difficulty in establishing effective work and social 
relationships.  

The Board additionally observes that the GAF scores assigned 
have consistently been in the 50-60 range, indicative of 
moderate to severe symptoms, which is consistent with the 
assignment of a 50 percent disability rating.  [The Veteran 
was accorded a GAF score of 40 in an October 1999 VA 
psychiatric progress note, but that low score has never been 
replicated or even approximated.  Contrarily, the Board notes 
that the Veteran also accorded a GAF score of 75 in 
connection with the September 2003 VA C & P examination.]

The Board has also considered the statements submitted by 
various family friends.  These statements reflect the 
Veteran's paranoia, isolation and overall effect of the 
Veteran's PTSD symptoms were not inconsistent with the 
schedular criteria of 
50 percent disabling.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002) [the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme].  

Accordingly, the Board concludes that an increased rating of 
50 percent is warranted based on the Veteran's manifested 
PTSD symptomatology.  
See 38 C.F.R. § 4.7 (2008). 

With respect to the criteria for 70 percent rating, the July 
2008 VA C & P examination report notes that the Veteran 
"feels worthless" and the December 2004 VA C & P 
examination report reflects that the Veteran's outlook on his 
future is "not very good" and the Veteran "sometimes 
thinks it is not worth it anymore."  However, the Veteran 
has denied suicidal ideation, and there is no evidence of 
attempts, a current plan or a desire or intent to hurt 
himself.  

The Board also notes that the competent medical evidence of 
record reflects that the Veteran suffers from near-continuous 
depression which affects his ability to function 
independently, appropriately and effectively.  A January 2004 
VA psychiatric progress note describes the Veteran as "very 
dysthymic" and reflects that the Veteran "doesn't really 
know any other way than to be depressed."  

There is no evidence of obsessional rituals which interfere 
with routine activities, illogical, obscure, or irrelevant 
speech, or impaired impulse control.  Further, the evidence 
does not show spatial disorientation, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances, or inability to establish and maintain 
effective relationships.

Accordingly, because all but two of the criteria for the 
assignment of a 70 percent disability rating for PTSD have 
not been met, the Board concludes that a 70 percent rating is 
not warranted under Diagnostic Code 9411. 

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  There is no evidence of gross impairment in 
thought processes and communication, persistent delusions or 
hallucinations, or grossly inappropriate behavior; nor is 
there a persistent danger of the Veteran hurting himself or 
others, a disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name, or 
inability to perform activities of daily living.  The Veteran 
himself does not appear to contend that such is his 
situation.  

Thus, the Board finds that the symptomatology associated with 
the Veteran's PTSD more closely approximates that which 
allows for the assignment of a 50 percent disability rating. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

As detailed in the Introduction, a 10 percent disability 
rating was assigned effective May 19, 2003.  Based on new 
evidence obtained in the December 2004 VA C & P examination, 
the RO issued a SOC January 2005 which increased the 
Veteran's disability rating to 30 percent.  This increase was 
implemented in a January 2005 RO rating decision which 
assigned an effective date of May 19, 2003, the day of 
service connection.  

A review of the medical evidence indicates that the Veteran 
has displayed PTSD symptomatology in line with the currently-
assigned 50 percent disability rating.  The VA C & P 
examination reports and the VA treatment records indicate the 
Veteran's symptomatology has remained sable throughout the 
appeal period.  

Accordingly, the 50 percent rating will be effective from May 
19, 2003, the effective date of service connection.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  
An exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet  App 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service- 
connected scars is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule 
for PTSD shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology; as 
discussed above, the rating criteria considers functional 
impairment and acreage.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record is unclear as to whether the 
Veteran has required hospitalizations for his PTSD.  The 
September 2003 VA C & P examination report reflects that the 
Veteran denied any prior psychiatric inpatient treatment, and 
there is no evidence of psychiatric hospitalizations since 
service connection was granted.  The Board notes that the 
medical evidence of record is void of any VA inpatient 
treatment records.  In any event, the Veteran's periods of 
hospitalization, if they did occur, would not be considered 
"frequent" as per Thun.  Additionally, there is not shown 
to be evidence of marked interference with employment due to 
the disability.  As was alluded to above, the Veteran has not 
worked since March 1995; however, this was  because of 
injuries sustained when a tree fell on him, not because of 
his PTSD symptoms.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 50 percent disability rating is 
assigned for service-connected PTSD from May 19, 2003.  To 
that extent, the appeal is allowed.   

ORDER

An effective date earlier than May 19, 2003 for entitlement 
to service connection for PTSD is denied.  

Entitlement to an increased disability rating, 50 percent, 
for PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


